Citation Nr: 1015857	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-21 961 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from August 1987 
to April 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge at the RO in January 2008.  
A transcript of the hearing is associated with the claims 
file.

In March 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Veteran submitted additional evidence to the Board that 
has not been considered by the RO; however, he waived his 
right to initial RO consideration of that evidence in March 
2010.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during his service.

2.  The record does not include credible supporting evidence 
that verifies the occurrence of any of the Veteran's claimed 
stressors.

3.  An acquired psychiatric disorder was not noted in service 
or for many years after service; no psychosis became manifest 
within a year of discharge; an acquired psychiatric disorder 
is not related to service.  




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service; a psychosis is not 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2002 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the March 2002 letter.  Additional letters were 
sent in January 2003, January 2005, March 2006, and April 
2008.  The March 2006 and April 2008 letters provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the April 2008 
letter, and opportunity for the Veteran to respond, the 
October 2009 supplemental statement of the case reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  

The Board notes that this claim was remanded in March 2008 
for additional development.  The Board instructed that 
"[t]he AOJ should obtain the unit records for the HHC 1st 
Battalion (ABN), 507th Infantry SB US Army Infantry School, 
Ft. Benning, Georgia, for the time period between November 
20, 1987 to December 11, 1987."  A review of the claims file 
reflects that the AOJ submitted such a request to the 
National Personnel Records Center in April 2008.  The 
response received indicated that the NPRC conducted an 
extensive and thorough search of their holdings and was 
unable to locate the requested records.  Their conclusion was 
that the records either do not exist or are not located at 
NPRC.  They did not suggest any alternative location.  The 
remand further stipulated that, if there is confirmation of 
the stressor, the AOJ should schedule the appellant for a VA 
examination.  However, as the stressor was not confirmed, 
that instruction could not be completed.  The Board concludes 
that there was substantial compliance with its remand 
instructions, and, in light of the Board's finding discussed 
below that the Veteran's statements regarding his stressors 
are not credible, the Board concludes that no further efforts 
are warranted.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Regarding a VA examination, as 
this case involves an unconfirmed stressor, and as there is 
no "injury or disease in service" that may be associated 
with the claimed disability, there is no duty on the part of 
VA to afford the Veteran a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4).

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's Board hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  
Generally, to establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran is seeking service connection 
specifically for PTSD.  However, the record also contains 
several diagnoses of psychiatric/mental disabilities other 
than PTSD.  These include various anxiety disorders, 
depressive disorders, mood disorders, adjustment disorders, 
as well as alcohol and cocaine dependence.  The Board finds 
that service connection is not warranted for any of these 
diagnosed disorders.  We base this finding in part on the 
service treatment records, which do not reveal any treatment 
for or diagnosis of a psychiatric disorder.  The Veteran was 
given a medical board discharge for back pain.  The 
examination for discharge reveals normal psychiatric 
findings.  After service, the Veteran filed claims in August 
1990, February 1996, December 1998, November 1999, but did 
not mention a psychiatric disorder until he filed a claim for 
PTSD in September 2001.  

The post-service evidence does not indicate that a psychosis 
became manifest within a year of discharge.  Moreover, there 
is no opinion, or assertion on the Veteran's part, that 
purports to relate any psychiatric disorder to service, 
either directly or by way of aggravation.  Nor is there any 
opinion or assertion that any psychiatric disorder is 
proximately due to or a result of any service-connected 
disability.  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2009).  Regarding the diagnosis of cocaine dependence, no 
compensation shall be paid if a disability is the result of a 
veteran's own willful misconduct, including the abuse of 
alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97 
(January 16, 1997).  Accordingly, the Board will address the 
Veteran's principal contention, that he incurred PTSD as a 
result of an in-service stressor.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Regarding combat, the Veteran did not serve during a period 
of war.  Moreover, he does not contend that he engaged in 
combat with the enemy, or that his stressor involves combat.  
He maintains that his stressor involves an accident during a 
training exercise.  Accordingly, the combat presumption does 
not apply, and for the claim to be allowed, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.

The Veteran asserts that, while he was in jump school, and 
while trying to execute a jump from a C-141 aircraft, he fell 
before exiting the plane, injuring his coccyx.  He then 
exited the plane, and was somehow jerked under the belly of 
the aircraft by his static line, and was violently tossed 
around, striking the underside of the aircraft.  Then, when 
his chute deployed, the straps became entangled and twisted, 
causing him to hit the ground too fast, and leaving him in 
fear for his life.  

In a March 2002 statement, the Veteran added an additional 
stressor of watching a Navy Seal have a bad landing and get 
dragged in November or December 1987.  He was not sure if the 
man died when he initially recounted the stressor.  In a 
March 2002 statement to an outpatient counselor, the Veteran 
stated that the man died.  

Service treatment records reveal that the Veteran was treated 
for a sore "tail bone" which was injured in December 1987 
in jump school.  Service personnel records show that the 
Veteran was in jump school for three weeks from November to 
December 1987, and that the Veteran injured his back on 
December 7, 1987 while in jump school when he had a bad 
landing and fell during an exercise from a training tower.  
According to the report, the Veteran was treated at the troop 
medical clinic at Ft. Benning.  There is no mention of the 
incident alleged by the Veteran of having been injured during 
a jump from a C-141 aircraft.  

After service, a March 2001 outpatient assessment resulted in 
a diagnosis of PTSD, based on the Veteran's asserted stressor 
of being injured in a parachute jump from a plane.  The 
Veteran filed a claim for PTSD in September 2001.  
Significantly, in an October 2000 treatment report, 
pertaining to his back, the Veteran reported a different 
version of his injury, telling the examiner that he injured 
his back after falling out of a mock parachute harness in 
airborne school.  

While the service treatment records clearly show that the 
Veteran reported a back injury while in jump school, similar 
to the personnel records, they indicate that he landed poorly 
during a jump from a training tower.  This is also completely 
consistent with the Veteran's initial post-service reports to 
health care providers.  However, as noted above, the Veteran 
now reports a story that is far more dramatic.  While 
embellishment of details may occur on retelling, in this 
case, there is material difference between the official 
account, as well as the Veteran's initial post-service 
account, and his current assertions, made in the context of 
his claim for service connection.  The recountings are in 
confliuct and the appellant is not a reliable historian.

In weighing the conflicting evidence provided by the Veteran 
at various times, the point in time in which the evidence was 
created is important.  The Board is of course cognizant of 
possible self interest which any veteran has in promoting a 
claim for monetary benefits.  The Board may properly consider 
the personal interest a claimant has in his or her own case, 
but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].

There is no doubt that the Veteran is competent to relate 
events as he remembers them.  Thus, his competency is not at 
issue with regard to recounting the event itself.  Rather, it 
is his credibility which the Board finds is lacking.  There 
exists powerful conflicting evidence, in the form of an 
official line of duty investigation and the Veteran's own 
initial statements to health care providers in the context of 
medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  Simply put, the evidence prior to 
the Veteran filing his PTSD claim is more convincing than the 
Veteran's later statements made in support of a claim for 
monetary benefits.  Accordingly, the Board is left with the 
conclusion that the Veteran has changed his account for the 
presumed purpose of making it seem more harrowing.  

The Veteran submitted an e-mail purported to have been 
written by a fellow serviceman who attended jump school with 
the Veteran.  It reads in pertinent part, "I hit the landing 
zone and noticed that someone had hit the bottom of the 
plane.  I didn't know who that was at the time, but later 
discovered that it was [the Veteran]."  To the extent that 
this statement is attempting to establish that the Veteran 
was jumping from a plane in flight (not actually stated), 
rather than from a training tower or training platform, this 
is in direct conflict with the service records.  The writer 
did not explain how, from the landing zone, he would have 
been able to see someone hit the bottom of a plane in flight.  
This certainly does not seem credible to the Board, and the 
Board assigns the statement no probative weight.  

Regarding the additional stressor of having seen a Navy Seal 
perform a bad landing, the Veteran first contended that he 
did not know whether the man was killed, and later contended 
that he died.  However, the Veteran has never provided a name 
for this individual.  In light of the Board's finding above 
as to the Veteran's credibility, and the material change in 
detail regarding this stressor, the Board concludes that it 
is not verified, and is not credible.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim, and 
that the record does not present a basis for VA to make 
additional attempts to independently corroborate the reported 
stressor.  Accordingly, while the Veteran may have been 
diagnosed with PTSD, such diagnosis was based on an account 
of an unverified stressor reported by the Veteran, and 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau, 9 Vet. App. at 396.

In the absence of credible supporting evidence that a claimed 
in-service stressor occurred-an essential criterion for 
establishing service connection for PTSD-the criteria for 
service connection for PTSD are not met and the claim must be 
denied.  

In reaching this conclusion, the Board has carefully 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b)(West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


